 In the Matter Of WESTINGHOUSE ELECTRIC CORPORATION, EMPLOYER ANDPETITIONERandINTERNATIONAL ASSOCIATION OF MACHINISTS, DIS-TRICT LODGE No. 93andINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL UNION 332, A. F. L.In the Matter Of WESTINGHOUSE ELECTRIC CORPORATION, EMPLOYER ANDPETITIONERandINTERNATIONAL ASSOCIATION OF MACHINISTS, DIS-TRICT LODGE No. 93andINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL UNION 332, A. F. L.In the Matter Of WESTINGHOUSE ELECTRIC CORPORATION, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGE No. 93PETITIONERCases Nos. 20-RM-31, 20-ISM-33, and 920IBC-473, respectively.-Decided Jzs e 1311949DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a hearing in the above-consol-idated cases was held before Louis S. Penfield and Benjamin B. Law,hearing officers of the National Labor Relations Board.The hearingofficers' rulings made at the hearing are free from prejudicial errorand are hereby affirmed.,After the hearing, the I. A. M. moved to reopen the record in thesecases to insert, as exhibits, decisions of the Superior Court of theState of California directing the Employer and the I. A. M. to arbi-trate their dispute concerning the coverage of their contract, and also1We find no merit in the contention madeby UnitedElectrical,Radio and MachineWorkers of America, CI.0 , herein calledthe U E , thatits currentcontractcoveringthe Employer'sEmeryville,California,plant,applies to certain employeesat the Em-ployer'sSunnyvale,California, plantAs the U E. hasnot complied with the filingrequirements of Section 9 (f) and(h) of the Act and hasno currentcontractualinterestcoveringany of the employees involved herein,the hearing officers properly denied itsmotion forinterventionMatter ofCampbell Soup Company,76 N. L. R B 950. Thehearing also properly denied the motion to intervene made by United Steelworkers ofAmerica, C I. 0 , berein-called theSteelworkers,which has not complied with the filingrequirements of Section 9 (f) and(h) of the Act. The motionof the Steelworkers tooverrulethe hearing officers'denial of its motionfor interventionupon the ground thatthese provisionsof the Actare unconstitutional is hereby denied, for the reasons statedinMatter of Rate-Form Corset Company,Inc.,75 N. L. R. B. 174. Thehearing officersproperly granted the motion to intervenemade by theIndependent.See footnote5, infra:84 N. L. R. B., No. 27.213853396-50-vol. 84-15 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDan Arbitration Award made pursuant to these decisions, declaring thatthe Employer had violated the contract by bargaining with the I. B.E.W. rather than with the I. A. Al. in regard to employees engagedin electrical production work.Although the Employer may haveviolated its agreement with the I. A. M. by bargaining with the I. B.E. W., this contract has now expired.Moreover, the proposed exhibitsare limited to an interpretation of this contract and do not affect thehistory of collective bargaining with respect to the employees involvedherein.'We have therefore denied the motion of the I. A. Al. to re-open the record and have rejected its proposed exhibits.3Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The organizations involved : 4International Association of Machinists, District Lodge No. 93,herein called the I. A. M.; International Brotherhood -of ElectricalWorkers, Local Union 332, A. F. L., herein called the I. B. E. W.; Inde-pendent Westinghouse Workers Union, herein called the Independ-ent; 5 and Sales-Delivery Drivers and Warehousemen's Union, Local2See paragraph numbered 4,infra,for a discussion of the history of collective bargaining.3By order dated April 19, 1949.The I A M. also requested pei mission to file a replybrief in order to refute the statements madeby theIndependent in a letter and affidavitsubmitted in lieu of a briefAs we are not considering the statements made in theaffidavit submitted by the Independent,we have also denied this request of the I A M byolder dated April 19, 19494Although Santa Clara Valley District Council of Cai penters, United Brotherhood ofCarpenters&Joiners of America,A. F L , hei ein called the Carpenters,had a contractualinterest in this matter, it did not appear at the hearing5The hearing officers granted the Independent'smotion to intervene,over the objectionsof the Employer, the I A M , and the TeamstersBoth the Employer and the I A Mcontend in their briefs that the Independent is not a labor organization- within the meaningof the Act,and that it has not complied and cannot comply with the filing requirements ofthe ActAs the record discloses that it was organized for the purpose of bargainingcollectivelywith the Employer with regard to wages, hours, and other conditions ofemployment,and was authorized by emplo3ees to represent them for such purpose, wefind that the Independent is a labor organization within the meaning of Section 2 (5) ofthe ActMatter of Ptittsburgh Limestone Corporation,77 NL It. B. 710.Although the Independent was organized only a few days before the hearing and hastherefore not yet complied with the filing requirements of Section 9 (f) and(h) of theAct, it is in the process of effecting compliance.We shall therefore place the name of theIndependent on the ballot,but subject to the conditions set forth in footnote 20,infra.Matter of New Indiana Chair Company,Inc,80 N L R B 1686;Matter of United StatesGypsum Company,79 N. L R B 48;Matter of Continental Industries,Incorporated, ofKansasCity,Missouri,76 N. L R B 561 Nor does it appear,as suggested by theEmployer, that the Independent is acting as an agent for the U. E for the purpose ofevading the filing requirements of the Act,or that it will not,if successful,be the actualrepresentative of the employees involved.Matter of New IndianaChairCompany, Inc.,supraBut CfMatter of Campbell Soup Company, supra WESTINGHOUSE ELECTRIC CORPORATION215No. 296, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, A. F. L., are labor organizationsclaiming to represent employees of the Employer.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :Contentions of the partiesThe I. A. M. seeks to represent a unit of all production and mainte-nance employees employed at the Employer's Sunnyvale, California,plant,including employees engaged in the assembly and productionof electrical equipment,but excluding maintenance electricians, theirhelpers and apprentices, maintenance carpenters, their helpers and ap-prentices, transportation and warehouse employees,6 office, clerical, andtechnical employees, professional employees, guards, and supervisors.The I. A. M. contends that this is the unit which has been covered by itsrecently expired contract with the Employer.The I. B. E. W. seeks to represent a unit of allelectrical productionand maintenance employeesemployed at the Employer's Sunnyvale,California, plant, excluding all employees engaged in mechanical pro-duction and maintenance work,7 transportation and warehouse em-ployees, maintenance carpenters, their helpers and apprentices, officeand clerical employees, professional employees, and supervisors.TheI. B. E. W. contends that, basically, this is the-unit which it has repre-sented pursuant to its recently expired contract with the Employer.,The Independent seeks a plant-wide unit, including all maintenanceemployees and transportation and warehouse employees, but excludingoffice, clerical, and technical employees, professional employees,guards, and supervisors.The Teamsters seeks to represent a unit consisting of all transporta-tion and warehouse employees plus all packers and craters employedin the Shipping and Crating Department 9 of the Employer's Sunny-vale plant.The Teamsters admits that the packers and craters havebeen covered by the I. A. M.'s contract with the Employer, but con-6Maintenance electricians,maintenance carpenters, and transportation and warehouseemployees have been represented respectively by the I. B. E.W., the Carpenters,and theTeamsters, pursuant to contracts which expired on March 31, 1949.'These employees have been covered by the contract between the I. A. M. and theEmployer which expired on March 31, 1949.'The I B E W admits that employees engaged in the assembly and production ofwater heaters and employees engaged in micarta fabrication have been represented bythe I A M , but it now seeks to include these employees in the unit of electrical productionand maintenance employeesSee footnotes 13 and 19,infra9Department X-36, discussed below. 216DECISIONSOF NATIONALLABOR RELATIONS BOARDtends that their interests are more closely allied to those of the trans-portation and warehouse employees whom it has represented than tothose of the employees who have been represented by the I. A. M.The Employer agrees with the unit position of the I. B. E. W., thatelectrical production and maintenance employees should be includedin a separate unit from other production and maintenance employees.History of collective bargainingThe Employer is engaged, at its plant in Sunnyvale, California, inthe manufacture and sale of electrical and steam equipment, includingtransformers, panelboards and switch gear apparatus, circuit breakers,regulators, large and small electrical motors, home heaters, waterheaters, turbines, valves, and gates. Joshua Hendy Iron Works,herein called Hendy, operated the Sunnyvale plant until March 1,1947, when the Employer succeeded to its interests.From about 1942 to March 1, 1947, Hendy had bargained continu-ously with both the I. A. M.- and the I. B. E. W. and had entered intosuccessive collective bargaining agreements with them.Before 1942,Hendy had been engaged exclusively in heavy mechanical productionwork; it had written contracts with the I. A. M. covering mechanicalproduction employees, maintenance machinists, and tool and diemakers, and oral agreements with the I. B. E. W. for maintenanceelectricians.In 1942, because of its inability to obtain certain electricgenerators needed for the manufacture of its turbines, Hendy startedmanufacturing generators, and continued to manufacture them until1945.The written contract between Hendy and the I. B. E. W. whichbecame effective on April 1, 1943, was, for the first time, extended tocover "electrical production workers," who were employed in the pro-duction of these generators.The I. B. E. W. continued to representelectrical production employees as well as maintenance electriciansuntil Hendy ceased to produce generators in 1945.Although the 1946contract between Hendy and the I. B. E. W. covered only maintenanceelectricians, it provided that "when classifications not herein enumer-ated are established for production or other' type of work, the partiesagree to negotiate rates for such classifications, which shall becomeeffective from date of establishment of such classifications."The 1946contract between Hendy and the I. A. M. covered all production andmaintenance employees, but specifically excluded certain enumeratedjobs and "specific classifications covered by collective bargaining agree-ments currently in effect."10Before March, 1946, Lodge No. 68 represented the employees at Sunnyvale.At thattime, however,the International transferred jurisdiction over these employees from LodgeNo. 68 to Lodge No. 504 of District Lodge No. 93. WESTINGHOUSE ELECTRIC CORPORATION217When the Employer took over the operation of the Sunnyvale plant,on March 1, 1947, Hendy was carrying out contracts for the manufac-ture of Diesel engines, a wind tunnel, a printing press, steam turbines,and some gate valves. The Employer completed these contracts and,,on July 10, 1947, started to manufacture various types of electricalequipment. Since that time, manufacturing has greatly increased andthe type of work done has gradually changed from mechanical toelectrical production.With the exception of turbines, valves, andgates, which Hendy also produced, the Employer now manufacturesonly electrical products.In May 1947, the present Employer executed its first contracts withthe I. A. M. and the I. B. E. W. These contracts were to remain ineffect until March 31, 1949, subject to automatic renewal for yearlyperiods thereafter."The I. A. M. contract covered ".all productionand/or maintenance employees" with certain specified exclusions,among which were "specific classifications covered by other collectivebargaining agreements currently in effect."Although the I. B. E. W.contract did not specifically include electrical production classifica-tions, it appears that their inclusion was contemplated, because the con-tract provided, in Section 2, that "if during the term of this Agreementthe classifications listed in Appendix A are not adequate, additionalclassifications as may be required for the production or assembly ofelectrical equipment or other types of electrical work shall be estab-lished and appropriate wage rates provided therefor."When the Em-ployer started to hire electrical production workers in July 1947, newrates and classifications were added to Appendix A of the I. B. E. W.contract.It appears that, before the Employer commenced its electricalproduction work, it apprised both the I. A. M. and the I. B. E. W.of its plans, and informed the I. A. M. that such work would be coveredby its contract with the I. B. E. W. The I. A. M. apparently acquiescedin this arrangement, as it had when electrical production was under-taken by Hendy. It raised no objection to the Employer's interpreta-tion of these contracts until about August 1948, when the expansion ofthe electrical production departments had been substantially com-pleted.Since that time, the I. A. M. has protested that it is entitled torepresent all production employees, including those engaged in theassembly and production of electrical equipment, pursuant to theterms of its agreement.n These contracts have now expired.On January 24, 1949, and January 26,1949, theI.B. E. W.and the I. A. M., respectively,notified the Employer of their desire to amendtheir respective agreements.On January 27, 1949, the Employer notified both theI.B. E. W. and the I. A. M. of its intent to terminate these contracts on March 31, 1949. 218DECISIONSOF NATIONAL LABORRELATIONS BOARDThe Teamsters has represented transportation and warehouse em-ployees at the Sunnyvale plant since 1942.12The Employer and theTeamsters executed an agreement on June 6, 1947, which expired onMarch 31, 1949, covering storekeepers, stock checkers, lift truck opera-tors, and truck drivers.The Carpenters have, for many years, represented all maintenancecarpenters, their helpers and apprentices employed at the Sunnyvaleplant.In May 1947, the Employer and the Carpenters entered intoan agreement covering these employees, which expired on March 31,1949.The operations at SunnyvaleAs stated above, the Employer's Sunnyvale plant was owned andoperated by Joshua Hendy Iron Works until March 1, 1947.Hendyhad had primarily a machine shop operation and, although it had fora short period, from 1942 until 1945, manufactured electric generators,itwas engaged solely in mechanical production at the time the Em-ployer took over its operations.The Employer has continued tomanufacture turbines, valves, and gates, which Hendy also produced,-but has gradually added the manufacture of electrical products. Itappears that this is the only plant of the Employer which is engaged inthe production of such a variety of unrelated items, combining, as itdoes, the manufacture of heavy mechanical products with the produc-tion of electrical industrial equipment and electrical home appliances.The Employer's electrical production operations at Sunnyvale aremainly of an assembly nature. It purchases the electrical units whichgo into its products from outside suppliers or obtains them from itsother plants throughout the country. Some of the parts, however, arefabricated and machined at the Sunnyvale plant, in Buildings 61, 41,and the North Side of Building 31. The employees in these threebuildings are primarily skilled machinists and related machine opera-tors, engaged in mechanical or machining work. Neither the Employernor the I. B. E. W. seeks to have them included in the allegedly ap-propriate unit of electrical production and maintenance employees.A plant manager is in charge of the entire Sunnyvale plant.Hisimmediate subordinates, who report directly to him, are the mechan-ical superintendent, the electrical superintendent, the supervisor ofquality control, and the plant services superintendent.The me-chanical superintendent is in charge of Building 41 and the NorthSide of Building 31, where all machine work for products made at12Until January 1, 1946, Local 287 had represented these employees.On that date,Local 296 succeeded to the interests of Local 287, and since then has bargained for theseemployees at the Sunnyvale plant. -WESTINGHOUSE ELECTRIC CORPORATION219the Sunnyvale plant 13 and all production of nonelectrical equipmentare carried on.The electrical superintendent is in charge of all elec-trical production and of the fabrication of parts for electrical productscarried on in Building 6114The supervisor of quality control has charge of the quality con-trol department, which is responsible for the inspection and testingof products at various stages of production. There are two supervisorsworking directly under him, one responsible for mechanical inspectionand the other for electrical testing.The plant services superintend-ent has charge of the tool room, the maintenance department," andthe store rooms, receiving departments, and shipping and cratingdepartment.Most of the employees engaged in electrical production work areunskilled or semiskilled.Inexperienced persons are hired and trainedon the job to perform the specific assembly or finishing operation forwhich they have been employed.Employees engaged in mechanicalproduction, however, are considerably more skilled.There is there-fore virtually no interchange between the Employer's electrical pro-duction employees and those in Buildings 61, 41, and the North Sideof 31, who are engaged in mechanical production and machining op-erations.Although a single plant-wide unit of production and main-tenance employees might be appropriate, the above-mentionedfactorsand the history of collective bargaining indicate that the electricalproduction and maintenance departments and the mechanical produc-tion and maintenance departments can also function at this plant astwo separateunits."All employees engaged in unloading, receiving, handling,storing,and_ distributing materials and in transporting them from building to13Micarta machining,however,is caiiied on in one of the electrical production buildings,subject to the supervisionof the electricalsuperintendentThe three employees in themicarta department are skilled machinistswho cut,punch,drill,and bore micarta, a plasticused as insulation materialBoth the Employer and theI.B. E. W.would include themicarta machinists in the allegedly appropriate unit of electrical production and main-tenance employeesAs theirwork is similar to that done by the employees in Building 41,who, the Employer and theIB E W.agree,should be included in a unit of mechanicalproduction and maintenanceemployees,and as they are skilled machinists,we shallinclude the micarta machinists in the voting group of mechanical production and mainte-nance employees herein found appropriate14As over 90 percent of the parts fabricated here are used in the assembly of electricalproducts.Building 61 is under the supervision of the electrical superintendent.Thework done,however,is of a mechanical natureThus,about 40 percent of the employeeswork with machine tools, such as punch presses, drill presses,shears, and welding equip-ment, about 45 percent are employed as welders,and the remaining 15 percent are lay-outmen, degreasers,painters,and air and pressure testers.As previously set forth, theEmployer and the I B E W agree to the inclusion of these employees in a unit ofmechanical production and maintenance employees.'8There are about 30 employees in the maintenance department, including maintenancemachinists,maintenance electricians,and maintenance carpenters,all of whom are highlyskilled journeymen.1$Matter of Manhattan CoilCorporation,79 N. L. R B. 187. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDbuilding within the plant have been represented by the Teamsters-in the past.Employees engaged in packing and crating productsmanufactured at the plant, however, have been represented either bythe I. A. M. or by the I. B. E. W. Small electrical products are packedor crated at the end of their respective assembly lines, and the em-ployees engaged in this work have been represented by the same unionwhich has represented the employees engaged in the assembly andfinishing of these products.All large equipment, both mechanicaland electrical, is crated in the shipping and crating department,known as Department X-36, where employees classified as "Packers Aand B" pack, crate, and load the products for shipment outside theplant.They cut lumber, build crates, and load them on trucks orrailroad cars for shipment.Although the I. A. M. has representedthese employees in the past, the Teamsters seeks to include them in itsallegedly appropriate unit, but does not seek to include employeesengaged in packing small electrical equipment.At is appears that the"Packers A and B," who are engaged primarily in building crates,do work.and possess skills different from those of the employees en-gaged in the storing and transportation of materials, we shall riotinclude them in the voting group of transportation and warehouseemployees, but shall include them in the voting group of mechanicalproduction and maintenance employees herein found appropriate.We shall make no final unit determinations at this time, but shallfirst ascertain the desires of the employees as expressed in the electionshereinafter directed.We shall direct that elections be held among thefollowing groups of employees at the Employer's Sunnyvale, Cali-fornia, plant, excluding from the voting groups office, clerical, andtechnical employees, professional employees, guards, and all super-visors as defined in the Act :(a)All mechanical production and maintenance employees,, in-cluding all employees engaged in the general fabrication of parts, inwelding, in machining," and in the assembly of nonelectrical equip-ment, all tool and die makers, their helpers and apprentices, tool cribattendants,maintenance machinists, their helpers and apprentices,crane operators and hook-on men, the dinkey engine operator, andspray painters, packers and craters employed in the shipping andcrating department, but excluding all electrical production em-ployees, maintenance electricians, their helpers and apprentices, main-tenance carpenters, their helpers and apprentices,'8 and transportationand.warehouse employees;lr Including the micarta machinistsSee footnote 13,supra.ieAs maintenance carpenters have been and apparently still are being bargained for as aseparate unit, we are excluding them from voting groups (a) and (b). WESTINGHOUSE ELECTRIC CORPORATION221(b)All electrical production and maintenance employees, includ-ing all employees engaged in winding, treating, wiring, assembling,painting, testing, packing, and crating panelboards and switch gearapparatus, transformers, Buffalo motors, T & G motors, regulators,circuit breakers, water heaters,19 and home heaters, employees engagedin insulation detail fabrication and stamping and forming of bus barcopper, and all maintenance electricians, their helpers and apprentices,-but excluding all mechanical production and maintenance employees,maintenance carpenters, their helpers and apprentices, and transpor-tation and warehouse employees;(c)All employees engaged in unloading, receiving, handling, stor-ing, distributing, and transporting materials, excluding crane opera-tors and the dinkey engine operator, and all packers and craters.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under thedirection and supervision of the Regional Director for the TwentiethRegion, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the voting groups described in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Elections, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the elections, and also exclud-ing employees on strike who are not entitled to reinstatement, todetermine :('1)Whether the employees in voting group (a) desire to be repre-sented, for purposes of collective bargaining, by International Asso-ciation of Machinists, District Lodge No. 93, or by Independent West-inghouse Workers Union, or by neither;19The water heater department is under the supervision of the electrical superin-tendent and the work done here is similar to that done in other departments whereelectrical products are assembledThe employees in this department,however, have beenrepresented by the I A MWhen the Employer informed the I. A. M. and the I B. E W.that it was moving its water heater and home heater departments from its Emeryvilleplant, a controversy arose as to the coverage of their respective contracts.As a com-promise, the parties agreed that employees in the water heater department would becovered by the I. A. Al. contract and those in the home heater department by the I. B.E.W. contract.In view of their supervision and the nature of their work, we areincluding the employees in the water heater department in the voting group of electricalproduction and maintenance employees. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)Whether the employees in voting group (b) desire to be repre-sented, for purposes of collective bargaining, by International Broth-erhood of Electrical Workers, Local Union 332, A. F. L., or by Inter-national Association of Machinists, District Lodge No. 93, or by Inde-pendent Westinghouse Workers Union, or by none;(3)Whether the employees in voting group (c) desire to be repre-sented, for purposes of collective bargaining, by Sales-Delivery Driv-ers and Warehousemen's Union, Local No. 296, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, A. F. L., or by Independent Westinghouse Workers Union, or byneither 2020The compliance status of Local No 296 has lapsed since the hearing in this matter,and the Independent has notyet effectedcomplianceThe Regional Director is herewithinstructed to delete the Independent from the ballots in all the elections directed hereinif it is not in full compliance with Section 9 (f) and(h)within 2weeksfrom the dateof this Decision and Direction of ElectionsNo election shall be scheduled within the2-week period allowed until and unless compliance has been determined.If Local No. 296has not complied with the provisions of Section 9 (f), (g), and(h) of the Act within 2weeks from this date, the Regional Director is to advise the Board to that effect, and noelection shall be conducted among the employees in the voting group(c) unless and untilLocal No. 296 has renewed its compliance.